Citation Nr: 0023427	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  96-43 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a pinched nerve in 
the feet.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to March 
1995.

This appeal arose from an April 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In February 2000, the RO issued a rating 
action which continued to deny the benefits sought.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from migraines, a hearing loss, a left knee 
disorder or neurapraxia of the feet which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for migraines, a hearing loss, 
a left knee disorder or neurapraxia of the feet.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that service connection should be 
awarded for migraines, a hearing loss, a left knee disorder 
and neurapraxia of the feet as each of these conditions first 
manifested during his period of service.  Therefore, he 
believes that service connection is justified.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection for a hearing loss 
disability may be granted if the disability results from 
disease or injury incurred in or aggravated by service, or if 
a sensorineural-type hearing loss disability was demonstrated 
to a compensable degree within one year thereafter.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 1,000, 2,000, 3,000 or 4,000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of frequencies 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran has submitted well grounded 
claims as required by 38 U.S.C.A. § 5107(a).  A well grounded 
claim is one that it plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1998), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim may still be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993) 
for the reasons stated below, the record fails to establish 
that the veteran's claims are plausible.  

The objective evidence of record included the service medical 
records which indicated that the veteran had been seen in 
January 1993 and February 1994 for complaints of headaches.  
These were diagnosed as tension headaches.  He was also seen 
in June 1993 after having failed an audiogram; however, no 
hearing loss was found.  Rather, it was determined that he 
had failed the test secondary to impacted cerumen.  In 
November 1994, he was seen for a patellofemoral strain 
incurred during a basketball game.  The objective examination 
was negative.  In July 1991, he was seen for complaints of 
numbness over the right foot, which would last 30 to 40 
seconds after removing his combat boots.  Neurapraxia 
secondary to improper boot fit was diagnosed.

VA outpatient treatment records developed between February 
and September 1996 noted his treatment for complaints of 
headaches.  He was diagnosed with migraines.  These records 
also included a normal x-ray of the left knee.  There were no 
complaints referable to a bilateral hearing loss or to 
neurapraxia of the feet.

The veteran was examined by VA in October 1996.  A 
neurological examination diagnosed muscle contraction 
headaches; no neurological disorder of the feet was found.  
The audiological evaluation found a bilateral hearing loss 
disability.  The examination of the joints noted his 
complaints of tenderness at the origin of the patellar 
tendon.  However, the objective examination found no evidence 
of a left knee disability.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed muscle contraction headaches 
are related to the symptoms noted either in service or after 
his discharge.  While a bilateral hearing loss was identified 
at the time of the October 1996 VA examination, there was no 
indication of such a loss in service and there has been no 
competent evidence proffered to suggest a link between this 
recently diagnosed disorder and the veteran's period of 
service.  Finally, the service medical records did note 
treatment for an acute patellofemoral strain and an episode 
of neurapraxia related to ill-fitting boots.  However, the VA 
examination conducted in October 1996 found no evidence of 
either a left knee disability or a neurological disability 
involving the feet.  

As noted above, both the establishment of a current 
disability and the establishment of a nexus between current 
disability and service require more than just lay testimony.  
It has been held that lay testimony is not competent to prove 
a matter requiring medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 
299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox 
v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and since he has no medical expertise, the lay 
opinion of the veteran does not provide a basis upon which to 
make any finding as to the origin or development of his 
conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of competent supporting medical evidence, the 
veteran's claims to entitlement to service connection for 
migraines, a hearing loss, a left knee disorder and 
neurapraxia of the feet are not well grounded and must be 
denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for migraine headaches is denied.

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for a left knee disability is denied.


Service connection for neurapraxia of the feet is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

